                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                 UNITED STATES DISTRICT COURT
                                  8                            NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10        JUDY SOLOMON,
                                                                                        Case No. 21-cv-03227-NC
                                  11                   Plaintiff,
                                                                                        ORDER TO SHOW CAUSE WHY
                                                 v.
Northern District of California




                                  12                                                    CASE SHOULD NOT BE
 United States District Court




                                                                                        DISMISSED
                                  13        GOOGLE LLC,
                                  14                   Defendant.
                                  15
                                  16
                                               Plaintiff Judy Solomon filed a complaint against Defendant Google LLC on April
                                  17
                                       30, 2021. ECF 1. In her complaint, Solomon alleges that the Court has subject matter
                                  18
                                       jurisdiction based on diversity jurisdiction, under 28 U.S.C. § 1332(d)(2). Id. at ¶ 24.
                                  19
                                       However, in reaching this conclusion, Solomon incorrectly applied the corporation
                                  20
                                       citizenship test to Google, a limited liability company. Id. at ¶ 23. LLCs are treated like
                                  21
                                       partnerships for the purposes of diversity jurisdiction. See Johnson v. Columbia Props.
                                  22
                                       Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006). As such, Solomon should have listed
                                  23
                                       the citizenship of all of Google’s members, and then evaluated diversity. See 15A Moore’s
                                  24
                                       Federal Practice - Civil § 102.57 (2020).
                                  25
                                               Accordingly, the Court ORDERS Solomon to show cause in writing why this case
                                  26
                                       should not be dismissed by May 17, 2021. Google’s response is due May 24, 2021.
                                  27
                                       //
                                  28
                                  1          IT IS SO ORDERED.
                                  2
                                  3    Dated: May 3, 2021        _____________________________________
                                                                       NATHANAEL M. COUSINS
                                  4                                    United States Magistrate Judge
                                  5
                                  6
                                  7
                                  8
                                  9
                                  10
                                  11
Northern District of California




                                  12
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                   2
